NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Art Rejections
Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 4–6, 9 and 10 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by US Patent Application Publication 2020/0329289 (published 15 October 2020) (“Kenaley”).
Claim 1 is drawn to “a device.” The following table illustrates the correspondence between the claimed device and the Kenaley reference.
Claim 1
The Kenaley Reference
“1. A device comprising:
The Kenaley reference similarly describes a pressure equalizing assembly 10 for use with an acoustic device 14. Kenaley at ¶ 40, FIG.1.
“a housing having an opening;
Kenaley’s assembly 10 includes a housing 16. Id. at ¶ 41, FIG.1. Housing 16 includes an opening 36 that defines an acoustic pathway 32. Id.

Assembly 10 further includes nonporous membrane 20 secured to housing 16 by adhesive 30. Id. at ¶ 42, FIG.1. Membrane 20 is waterproof. Id. at ¶ 44. Membrane 20 further allows for sound to be transmitted along pathway 32 from transducer 18 to the environment outside housing 16. Id. at ¶ 42, FIG.1.
“a speaker unit housed in the housing, the speaker unit comprising a speaker having a diaphragm; and
Assembly 10 includes an acoustic device 14 supporting a transducer 18, such as a microphone or a speaker, which will inherently have a diaphragm that vibrates a fluid to produce sound. See id. at ¶ 40, FIG.1.
“an annular polymer membrane disposed between the diaphragm and the waterproof sound-transmission membrane,
Assembly 10 includes a breathable layer 24 connected by adhesives 26, 28 between nonporous membrane 20 and acoustic device 14, such that layer 24 is disposed between the diaphragm of transducer 18 and nonporous membrane 20.
“the annular polymer membrane comprising a through-opening in a radial direction with respect to the annular polymer membrane.”
Breathable layer 24 is designed to provide a desired amount of pressure equalization over time. Id. at ¶¶ 33, 45–47, 52. Kenaley describes tuning the equalization rate by using additional features, such as a negative surface feature formed in breathable layer 24. Id. at ¶ 52. For example, Kenaley describes adding a groove or pathway in the surface of a breathable layer, e.g., 24. See id. This description anticipates adding at least one radial groove to the surface of layer 24, allowing 

Table 1
For the foregoing reasons, the Kenaley reference anticipates all limitations of the claim.
Claim 4 depends on claim 1 and further requires the following:
“wherein the annular polymer membrane is made of a foamed polymer.”
Claim 5 depends on claim 1 and further requires the following:
“wherein the annular polymer membrane is made of sponge.”
Similarly, the Kenaley reference describes forming breathable layer 24 using a variety of polymers, including a spongy, polyester open cell foam (e.g., Foamex®). Kenaley at ¶¶ 46, 73, 77, Table 1. For the foregoing reasons, the Kenaley reference anticipates all limitations of the claims.
Claim 6 is drawn to “a device.” The following table illustrates the correspondence between the claimed device and the Kenaley reference.
Claim 6
The Kenaley Reference
“6. A device comprising:
The Kenaley reference similarly describes a pressure equalizing assembly 10 for use with an acoustic device 14. Kenaley at ¶ 40, FIG.1.

Kenaley’s assembly 10 includes a housing 16. Id. at ¶ 41, FIG.1. Housing 16 includes an opening 36 that defines an acoustic pathway 32. Id.
“a waterproof sound-transmission membrane disposed on the housing to cover the opening of the housing;
Assembly 10 further includes nonporous membrane 20 secured to housing 16 by adhesive 30. Id. at ¶ 42, FIG.1. Membrane 20 is waterproof. Id. at ¶ 44. Membrane 20 further allows for sound to be transmitted along pathway 32 from transducer 18 to the environment outside housing 16. Id. at ¶ 42, FIG.1.
“a speaker unit housed in the housing, the speaker unit comprising a speaker having a diaphragm; and
Assembly 10 includes an acoustic device 14 supporting a transducer 18, such as a microphone or a speaker, which will inherently have a diaphragm that vibrates a fluid to produce sound. See id. at ¶ 40, FIG.1.
“a polymer membrane disposed between the diaphragm and the waterproof sound-transmission membrane,
Assembly 10 includes a breathable layer 24 connected by adhesives 26, 28 between nonporous membrane 20 and acoustic device 14, such that layer 24 is disposed between the diaphragm of transducer 18 and nonporous membrane 20.
“the polymer membrane being a partial annular structure.”
Breathable layer 24 is designed to provide a desired amount of pressure equalization over time. Id. at ¶¶ 33, 45–47, 52. Kenaley describes tuning the equalization rate by using additional features, such as a negative surface feature formed in breathable layer 24. Id. at ¶ 52. For example, Kenaley describes adding a groove or pathway in the surface of a breathable layer, e.g., 24. See id. This description anticipates forming membrane 20 as a partial annular structure that features a radial groove that breaks the continuity of the annular structure through at least a portion of the membrane’s thickness.

Table 2
For the foregoing reasons, the Kenaley reference anticipates all limitations of the claim.
Claim 9 depends on claim 6 and further requires the following:
“wherein the polymer membrane is made of a foamed polymer.”
Claim 10 depends on claim 6 and further requires the following:
“wherein the polymer membrane is made of sponge.”
Similarly, the Kenaley reference describes forming breathable layer 24 using a variety of polymers, including a spongy, polyester open cell foam (e.g., Foamex®). Kenaley at ¶¶ 46, 73, 77, Table 1. For the foregoing reasons, the Kenaley reference anticipates all limitations of the claims.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 2, 3, 7, 8 and 11–15 are rejected under 35 U.S.C. § 103 as being unpatentable over Kenaley.
Claim 2 depends on claim 1 and further requires the following:
“wherein the through-opening has a width in a range of 10% to 25% of a circumference of the annular polymer membrane.”
Kenaley does not describe the width of a negative surface feature, such as a groove in breathable layer 24, relative to the circumference of layer 24. The Kenaley reference, however, teaches and suggests shaping and sizing the groove to provide a desired rate of pressure transfer while balancing for increased insertion loss on transducer performance. See Kenaley at ¶¶ 31, 33, 34, 45. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to experiment with various widths—including the claimed relative widths—for negative surface features, to observe the resulting pressure equalization rates and to select a width that provides a desired rate based on criteria involving environmental pressure changes and transducer performance. For the foregoing reasons, the Kenaley reference makes obvious all limitations of the claim.
Claim 3 depends on claim 1 and further requires the following:
“wherein the waterproof sound-transmission membrane has a surface area at least two times a surface area of the diaphragm.”
Kenaley depicts various embodiments of a nonporous membrane (e.g., 20, 220) as being larger in surface area than a transducer (e.g., 18, 218). Kenaley, however, does not describe any specifics concerning their relative sizes. The various sizes, however, show that it would have been an obvious design choice to size a nonporous membrane to have a surface area that is at least twice as large as the surface area of the transducer’s diaphragm. For the foregoing reasons, the Kenaley reference makes obvious all limitations of the claim.
Claim 7 depends on claim 6 and further requires the following:
“wherein the partial annular structure is 60% to 90% of a full annular structure.”
Kenaley describes a negative surface feature, such as a groove, in breathable layer 24 that breaks up the annular, peripheral surface of layer 24. Kenaley does not describe the width of the relative to the circumference of layer 24. The Kenaley reference, however, teaches and suggests shaping and sizing the groove to provide a desired rate of pressure transfer while balancing for increased insertion loss on transducer performance. See Kenaley at ¶¶ 31, 33, 34, 45. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to experiment with various widths—including the claimed relative widths—for negative surface features, to observe the resulting pressure equalization rates and to select a width that provides a desired rate based on criteria involving environmental pressure changes and transducer performance. For the foregoing reasons, the Kenaley reference makes obvious all limitations of the claim.
Claim 8 depends on claim 6 and further requires the following:
“wherein the waterproof sound-transmission membrane has a surface area at least two times a surface area of the diaphragm.”
Kenaley depicts various embodiments of a nonporous membrane (e.g., 20, 220) as being larger in surface area than a transducer (e.g., 18, 218). Kenaley, however, does not describe any specifics concerning their relative sizes. The various sizes, however, show that it would have been an obvious design choice to size a nonporous membrane to have a surface area that is at least twice as large as the surface area of the transducer’s diaphragm. For the foregoing reasons, the Kenaley reference makes obvious all limitations of the claim.
Claim 11 is drawn to “a device.” The following table illustrates the correspondence between the claimed device and the Kenaley reference.
Claim 11
The Kenaley Reference
“11. A device comprising:
The Kenaley reference similarly describes a pressure equalizing assembly 10 for use with an acoustic device 14. Kenaley at ¶ 40, FIG.1.
“a housing having an opening;
Kenaley’s assembly 10 includes a housing 16. Id. at ¶ 41, FIG.1. Housing 16 includes an opening 36 that defines an acoustic pathway 32. Id.
“a speaker unit housed in the housing, the speaker unit comprising a speaker having a diaphragm; and
Assembly 10 includes an acoustic device 14 supporting a transducer 18, such as a microphone or a speaker, which will inherently have a diaphragm that vibrates a fluid to produce sound. See id. at ¶ 40, FIG.1.
“a waterproof sound-transmission membrane disposed on the housing to cover the opening of the housing,
Assembly 10 further includes nonporous membrane 20 secured to housing 16 by adhesive 30. Id. at ¶ 42, FIG.1. Membrane 20 is waterproof. Id. at ¶ 44. Membrane 20 further allows for sound to be transmitted along pathway 32 from transducer 18 to the environment outside housing 16. Id. at ¶ 42, FIG.1.
“the waterproof sound-transmission membrane having a surface area at least two times a surface area of the diaphragm.”
Kenaley depicts various embodiments of a nonporous membrane (e.g., 20, 220) as being larger in surface area than a transducer (e.g., 18, 218). Kenaley, however, does not describe any specifics concerning their relative sizes. The various sizes, however, show that it would have been an obvious design choice to size a nonporous membrane to have a surface area that is at least twice as large as the surface area of the transducer’s diaphragm.

Table 3
For the foregoing reasons, the Kenaley reference makes obvious all limitations of the claim.
Claim 12 depends on claim 11 and further requires the following:
“further comprising an annular polymer membrane disposed between the diaphragm and the waterproof sound-transmission membrane, wherein the annular polymer membrane comprises a through-opening in a radial direction with respect to the annular polymer membrane.”
Kenaley’s assembly 10 includes a breathable layer 24 connected by adhesives 26, 28 between nonporous membrane 20 and acoustic device 14, such that layer 24 is disposed between the diaphragm of transducer 18 and nonporous membrane 20. Nonporous membrane 20 is designed to provide a desired amount of pressure equalization over time. Id. at ¶¶ 33, 45–47, 52. Kenaley describes tuning the equalization rate by using additional features, such as a negative surface feature formed in breathable layer 24. Id. at ¶ 52. For example, Kenaley describes adding a groove or pathway in the surface of a breathable layer, e.g., 24. See id. This describes adding at least one radial groove to the surface of layer 24, allowing pressure equalization along a lateral path 34. For the foregoing reasons, the Kenaley reference makes obvious all limitations of the claim.
Claim 13 depends on claim 12 and further requires the following:
“wherein the one through-opening has a width in a range of 10% to 25% of a circumference of the annular polymer membrane.”
Kenaley does not describe the width of a negative surface feature, such as a groove in breathable layer 24, relative to the circumference of layer 24. The Kenaley reference, however, teaches and suggests shaping and sizing the groove to provide a desired rate of pressure transfer while balancing for increased insertion loss on transducer performance. See Kenaley at ¶¶ 31, 33, 34, 45. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to experiment with various widths—including the claimed relative widths—for negative surface features, to observe the resulting pressure equalization rates and to select a width that provides a desired rate based on criteria involving environmental pressure changes and transducer performance. For the foregoing reasons, the Kenaley reference makes obvious all limitations of the claim.
Claim 14 depends on claim 12 and further requires the following:
“wherein the annular polymer membrane is made of a foamed polymer.”
Claim 15 depends on claim 12 and further requires the following:
“wherein the annular polymer membrane is made of sponge.”
Similarly, the Kenaley reference describes forming breathable layer 24 using a variety of polymers, including a spongy, polyester open cell foam (e.g., Foamex®). Kenaley at ¶¶ 46, 73, 77, Table 1. For the foregoing reasons, the Kenaley reference makes obvious all limitations of the claims.
Summary
Claims 1–15 are rejected under at least one of 35 U.S.C. §§ 102 and 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following table lists additional references. This Office action does not rely on the references, but they are relevant to the subject matter disclosed and claimed.
Citation
Relevance
US 2014/0348372
Earphone with vent groove in sealing gasket
US 2021/0176550
Use of foam or sponge in an air-permeable support member
US 2018/0124487
Microphone capsule with vents in sealing member
US 2017/0164084
Transducer housing with vent in sealing member
US 2020/0280781
Housing with breathable membrane

Table 4
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513. The examiner can normally be reached M-F 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2651

10/22/2021